FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52102 Acquired Sales Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-40479286 (I.R.S. Employer Identification Number) 31 N. Suffolk Lane, Lake Forest, Illinois 60045 (Address of principal executive offices) (847) 915-2446 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common units, as of the latest practicable date: 2,702,896 shares of common stock, par value $.001 per share, outstanding as of May 21, 2012. Transitional Small Business Disclosure Format (Check one):Yes oNo x. ACQUIRED SALES CORP. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Condensed Consolidated Financial Statements (unaudited): F-1 Condensed Consolidated Balance Sheets, March 31, 2012 and December 31, 2011 (Unaudited) F-2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) F-3 Condensed Consolidated Statement of Shareholders’ Deficit for the Three Months Ended March 31, 2011 and 2012 (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4A. Controls and Procedures 12 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item6. Exhibits 13 Signatures 15 Item1. Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended March 31, 2012 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended December 31, 2011. ACQUIRED SALES CORP. AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets, March 31, 2012 and December 31, 2011 (Unaudited) F-2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) F-3 Condensed Consolidated Statement of Shareholders’ Deficit for the Three Months Ended March 31, 2011 and 2012 (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-7 F-1 ACQUIRED SALES CORP. CONSOLIDATEDCONDENSEDBALANCE SHEETS (UNAUDITED) March30, December31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Receivables from employees Total Current Assets Property and Equipment, net of accumulated depreciation of $2,238,550 and $2,237,310, respectively Intangible Assets, net of $37,595 accumulated amortization - Deposits Total Assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ $ Accrued liabilities Billings in excess of costs on uncompleted contracts Unearned revenue Accrued compensation Notes payable, current portion Notes payable - related parties, current portion Total Current Liabilities Long-Term Liabilities Notes payable, net of $54,224 and $60,555, respectively unamortized discount and current portion Notes payable - related parties, net of $41,710 and $43,669 unamortized discount and current portion Total Long-Term Liabilities Shareholders' Deficit Preferred stock, $0.001 par value; 10,000,000 shares authorized; none outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized; 2,702,896 and 2,602,896 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ F-2 ACQUIRED SALES CORP. CONDENSED CONSOLIDATEDSTATEMENTS OF OPERATIONS ( UNAUDITED) For the Three Months Ended March 31, Revenue Consulting Services $ $
